DETAILED ACTION
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is shorter than 50 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7-9, 12, 14, 15 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alfano (US-PGPUB 2012/0093162).
Regarding claim 1, Alfano teaches a method for processing network traffic data units (NTDUs), the method comprising: receiving, at an aggregator, a first set of locally ordered 
Regarding claims 3 and 14, Alfano teaches a plurality of NTDUs ordered in accordance with a local ordering, wherein the local ordering is based on a time at which each of the plurality of NTDUs is received by the first edge device [Para 15-18].
Regarding claims 4 and 15, Alfano teaches generating the globally ordered sequence of NTDUs comprises determining whether a NTDU of the first set of locally ordered NTDUs is eligible for processing [Para 33-35].
Regarding claims 7 and 18, Alfano teaches the first set of locally ordered NTDUs is stored in a first ingress queue of the aggregator, wherein the second set of locally ordered NTDUs is stored in a second ingress queue of the aggregator [Para 20-21].
Regarding claims 8 and 19, Alfano teaches the first ingress queue is associated with a first rest time, wherein the second ingress queue is associated with a second rest time, wherein generating the globally ordered sequence of NTDUs is based, in part, on the first rest time and the second rest time [Para 15-18 and 22].
Regarding claims 9 and 20, Alfano teaches generating the globally ordered sequence of NTDUs is based on timestamps associated with each of the first set of locally ordered NTDUs, 
Regarding claim 12, Alfano teaches an aggregator, comprising: a plurality of ingress queues comprising a first ingress queue and a second ingress queue [Para 20-21]; a plurality of ports configured to receive network traffic data units (NTDUs) [Fig. 1, 208, NTDUs are received at 208 from fabrics 1-3]; wherein the aggregator is configured to: receive, at the aggregator, a first set of locally ordered NTDUs from a first edge device [Fig. 1, 208 receives frames from fabric 1]; receive, at the aggregator, a second set of locally ordered NTDUs from a second edge device [Fig. 1, 208 receives frames from fabric 2]; generate an ordered sequence of NTDUs using the first set of locally ordered NTDUs and the second set of locally ordered NTDUs [Para 18, single stream is generated from multiple streams]; and transmit ordered sequence of NTDUs to a destination [Para 18 and 23, single sequentially ordered stream is transmitted to destination].
Regarding claim 21, Alfano teaches the order sequence is a globally ordered sequence [Para 23].
Regarding claim 22, Alfano teaches the destination is a second aggregator [Para 23].
Allowable Subject Matter
Claims 2, 5, 6, 10, 11, 13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rickert et al. (USPN 11,170,001) teaches receiving the time stamp information which is associated with a respective data stream and is representative of the point in time of associating the time stamp information with the respective data stream.  The time shift information is associated with the time stamp information.
Shim et al. (USPN 11,153,044) teaches receiving a message including first control information from a base station, where the control information comprises first data and a logical path identifier (ID) for showing a logical path for transmission and/or reception of second data. The first and second data are transmitted to the base station on multiple component carriers (CCs) related to the logical path corresponding to the logical path ID.
Ponnuswamy et al. (USPN 11,102,053) teaches receiving network traffic data of a cluster of nodes in a network environment gathered based on first network traffic flowing through the cluster of nodes using a first group of sensors implemented in the network environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/            Primary Examiner, Art Unit 2464